DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 5/19/2021.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Response to Amendments
The rejections of Claims 1-20 under 35 U.S.C. 101 are withdrawn in view of the claim amendments.  Claim 1 is amended to additionally recite controlling the access of user to the content according to the one of the plurality of access levels assigned to the user.  This limitation integrates the judicial exception into a practical application, which improves the functioning chatrooms by providing enhanced security to chatrooms.
The double patenting rejections are modified in view of the claim amendments, as shown below. 
Applicant’s arguments traversing the obviousness rejections are considered, but are moot in view of new grounds of rejections.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10574609 in view of Baratpour (US Publication No. 20170061092 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other.
The following table shows the correspondence of limitations between claim 1 of the present application and claim 1 or 19 of U.S. Patent No. 10574609.
claim 1 of the present application
claim 1 or 19 of U.S. Patent No. 10574609
A method comprising:
A method comprising:
enabling a moderator to control access of a user to content of an electronic chat room via a plurality of access levels;
enable, via a selection interface portion of the user interface, a selection of an access control level for the requester in 
order to grant the requester access to the electronic chat room…
receiving a selection, by the moderator, of one of the plurality of access levels;
receiving, via a user interface, a selection of an access control level for the 

assigning, via the 
user interface, the access control level to the requester upon granting access 
to the requester;
the limit option permits the at 
least one moderator to only show postings after a date selected by the at least one moderator.


	U.S. Patent No. 10574609 does not disclose controlling the access of user to the content according to the one of the plurality of access levels assigned to the user.
	Baratpour discloses controlling the access of user to the content according to the one of the plurality of access levels assigned to the user. [0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10574609 in view of Baratpour in order to control the access of user to the content according to the one of the plurality of access levels assigned to the user.  One of ordinary skill in the art would have been motivated because it enhances security of a chat room.

Regarding Claim 2 of the present application, the limitation is disclosed in claim 1 of U.S. Patent No. 10574609.	

Regarding Claim 3 of the present application, the limitation is disclosed in claim 2 of U.S. Patent No. 10574609.

Regarding Claim 4 of the present application, the limitation is disclosed in claim 3 of U.S. Patent No. 10574609.

Regarding Claim 5 of the present application, the limitation is disclosed in claim 4 of U.S. Patent No. 10574609. 

Regarding Claim 6 of the present application, the limitation is disclosed in claim 5 of U.S. Patent No. 10574609.

Regarding Claim 7 of the present application, the limitation is disclosed in claim 6 of U.S. Patent No. 10574609.

Regarding Claim 8 of the present application, the limitation is disclosed in claim 7 of U.S. Patent No. 10574609.

Regarding Claim 9 of the present application, the limitation is disclosed in claim 8 of U.S. Patent No. 10574609.



Regarding Claim 11 of the present application, the limitation is disclosed in claim 10 of U.S. Patent No. 10574609.

Regarding Claim 12 of the present application, the limitation is disclosed in claim 11 of U.S. Patent No. 10574609.

Regarding Claim 13 of the present application, the limitation is disclosed in claim 12 of U.S. Patent No. 10574609.

Regarding Claim 14 of the present application, the limitation is disclosed in claim 13 of U.S. Patent No. 10574609.

Regarding Claim 15 of the present application, the limitation is disclosed in claim 14 of U.S. Patent No. 10574609.

Regarding Claim 16 of the present application, the limitation is disclosed in claim 15 of U.S. Patent No. 10574609.

Regarding Claim 17 of the present application, the limitation is disclosed in claim 16 of U.S. Patent No. 10574609.

Regarding Claim 18 of the present application, the limitation is disclosed in claim 17 of U.S. Patent No. 10574609.

Regarding Claim 19 of the present application, the limitation is disclosed in claim 18 of U.S. Patent No. 10574609.

Regarding Claim 20 of the present application, the reasons for rejections are similar as these for claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baratpour  (US Publication No. 20170061092 A1) and Holbrook (US Publication No. 20050288949 A1).

Regarding claim 1, Baratpour discloses a method comprising: 
enabling a moderator (e.g., moderator) to control access of a user to content of an electronic chat  room (e.g., a conference room) via a plurality of access levels (e.g.,  specific levels of access); ([0040-0041])
 receiving a selection, by the moderator, of one of the plurality of access levels; ([0040] – receives moderator’s selection of one of plurality of access levels, such as view only.)
assigning the one of the plurality of access levels to the user to limit the access of the user to the content 
controlling the access of user to the content according to the one of the plurality of access levels assigned to the user. ([0040] – access of the user to the content is controlled according to the selected access level.)
Baratpour does not disclose assigning the one of the plurality of access levels to the user to limit the access of the user to the content based on a certain date that the content is posted in the electronic chat room.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour in view of Holbrook in order to assign the one of the plurality of access levels to the user to limit the access of the user to the content based on a certain date that the content is posted in the electronic chat room.  One of ordinary skill in the art would have been motivated because it provides enhanced protection of content in a chat room.

Regarding claim 20, the reasons for rejections are similar as these for claim 1.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baratpour and Holbrook as applied to claim 1, and further in view of O’Sullivan (US Publication No. 20110087745 A1) and Desenberg (US Patent No. 7139732 B1).

 Regarding claim 2, Baratpour and Holbrook do not disclose wherein the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and a moderator approval condition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour and Holbrook in view of O’Sullivan such that the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and 
Baratpour, Holbrook and O’Sullivan do not disclose the plurality of conditions including a moderator approval condition.
Desenberg discloses the plurality of conditions including a moderator (e.g., the administrator) approval condition. (col. 15, lines 19-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook and O’Sullivan in view of Desenberg such that the plurality of conditions includes a moderator approval 

Regarding claim 3, Baratpour, Holbrook, O’Sullivan and Desenberg, in particular, O’Sullivan discloses wherein the veto condition requires granting of access to be approved by all participants in the electronic chat room prior to granting access.  (paragraph 0019.  A person who wants to join the electronic chat room, e.g., team rooms, must obtain a unanimous vote where all members must vote to approve the access.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Regarding claim 4, Baratpour, Holbrook, O’Sullivan and Desenberg, in particular, O’Sullivan discloses wherein the majority condition requires approval of a majority of all participants in the electronic chat room prior to granting access.  (paragraph 0019.  A person who wants to join the electronic chat room, e.g., team rooms, must obtain approval of all members, which meets the condition of having approval from a majority of members.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Niccolai (US Publication No. 20130061054 A1).

Regarding claim 5, Baratpour, Holbrook do not disclose limiting the access to at least one of messages or files posted in the electronic chat room prior to the certain date.
Niccolai discloses limiting the access to at least one of messages or files posted in the electronic chat room prior to the certain date. ([0064]-[0066]: for example, the publication rules could include the following conditions, alone or in combination: [0065] Make the original document available only after a predetermined publication date; [0066] Make the original document available only before a predetermined revocation date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Niccolai in order to limit the access to at least one of messages or files posted in the electronic chat room prior to the certain date. One of ordinary skill in the art would have been motivated because it avoids excessive divulging of data.

Regarding claim 6, Baratpour, Holbrook do not disclose limiting the access to at least one of messages or files posted in the electronic chat room after the certain date.
Niccolai discloses limiting the access to at least one of messages or files posted in the electronic chat room after the certain date. (paragraph 0064-0065.  “Make the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Niccolai in order to limit the access to at least one of messages or files posted in the electronic chat room after the certain date. One of ordinary skill in the art would have been motivated because it avoids excessive divulging of data.

Regarding claim 7, Baratpour, Holbrook do not disclose limiting the access to at least one of messages or files posted in the electronic chat room between a first date and a second date.
Niccolai discloses limiting the access to at least one of messages or files posted in the electronic chat room between a first date and a second date. ([0064]-[0066]: by way of example, the publication rules could include the following conditions, alone or in combination: [0065] Make the original document available only after a predetermined publication date; [0066] Make the original document available only before a predetermined revocation date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Niccolai in order to limit the access of the requester to at least one of messages or files posted in .

Claims 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Pujare (US Publication No. US 20140040404 A1).

Regarding claim 8, Baratpour, Holbrook do not disclose that limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room.
Pujare discloses that limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room. (paragraph 0125, “a user that joins the chat room can browse what messages other users have provided in the chat room, i.e., browse a chat room history.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Pujare such that limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room.  One of ordinary skill in the art would have been motivated because it enhances user experience of a participant of the electronic chat room.


Pujare discloses wherein the content available in the electronic chat room comprises messages available in the electronic chat room. (paragraph 0125)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Pujare such that the content available in the electronic chat room comprises messages available in the electronic chat room.  One of ordinary skill in the art would have been motivated because it enhances user experience of a participant of the electronic chat room.

Regarding claim 11, Baratpour, Holbrook do not disclose wherein the content available in the electronic chat room is stored on a remote server.
Pujare discloses wherein the content available in the electronic chat room is stored on a remote server. (paragraph 0125.  a user of a first domain to join and participate in a chat room that is hosted on a second domain.  It implies that the content of the chat room is hosted on a second domain which is a remote server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Pujare such that the content available in the electronic chat room is stored on a remote server.  One of ordinary skill in the art would have been motivated because it allows users to participate in chat rooms on different servers.


The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Smullen (US Patent No. 9450901 B1).

Regarding claim 10, Baratpour, Holbrook do not disclose wherein the content available in the electronic chat room comprises files available in the electronic chat room.
Smullen discloses wherein the content available in the electronic chat room comprises files available in the electronic chat room.  (col. 40, lines 22-24.)
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Uthe  (US Publication No. US 20170093874 A1).

Regarding claim 13, Baratpour, Holbrook do not disclose wherein a view of the electronic chat room available to the user is determined, at least in part, by the access granted to the user.
Uthe discloses wherein a view of the electronic chat room available to the user is determined, at least in part, by the access granted to the user. (Figs. 2 and 3, Paragraphs 0029, 0039.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Uthe such that a view of the electronic chat room available to the user is determined, at least in part, by the access granted to the user.  One of ordinary skill in the art would have been motivated because it allows users to locate messages in a chat room easily and securely.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Jerrard-Dunne (US Publication No. 20170171260 A1).

Regarding claim 14, Baratpour, Holbrook do not disclose receiving a request to join the electronic chat room by a non-participant of the electronic chat room.
Jerrard-Dunne discloses receiving a request to join the electronic chat room by a non-participant of the electronic chat room. (paragraphs 0031-0034.  The support server 2 receives a request from the end user 4 to join a specific group chat session.  The end user 4 is a non-participant of the electronic chat room when the request is initiated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Jerrard-Dunne in order to receive a request to join the electronic chat room by a non-participant of the electronic chat room.  One of ordinary skill in the art would have been motivated because it allows the chat room to be accessible by requests.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Jain (US Publication No. US 20070067387 A1).


Jain discloses receiving a request to join the electronic chat room by a participant of the electronic chat room on behalf of a non-participant of the electronic chat room.
(Fig. 2, paragraphs 0031, 0032.  request to join the electronic chat room, e.g., the main conference room, is initiated by a participant of the electronic chat room, e.g., the moderator, on behalf of a non-participant of the electronic chat room, e.g., the users in the waiting room. By deactivate the waiting room, the moderator requests to join and joins the waiting room users into the electronic chat room, that is the main conference room.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Jain in order to receive a request to join the electronic chat room by a participant of the electronic chat room on behalf of a non-participant of the electronic chat room.  One of ordinary skill in the art would have been motivated because it allows a participant of the electronic chat room to have more control over the chat room.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Kalinowski  (US Publication No. US 20080059986 A1).


Kalinowski discloses extending the access beyond the one of the plurality of access levels to a new access control level which exceeds the one of the plurality of access levels. (paragraph 0009.  A client first joined as a participant can be assigned as a moderator, which has higher access control level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Kalinowski in order to extend the access beyond the one of the plurality of access levels to a new access control level which exceeds the one of the plurality of access levels.  One of ordinary skill in the art would have been motivated because it allows more flexibility in managing a chat room.

	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook as applied to claim 1, and further in view of Thayne  (US Publication No. US 20090234667 A1).

Regarding claim 17, Baratpour, Holbrook do not disclose limiting access to new content which is added to the electronic chat room on a per participant basis.
Thayne discloses limiting access to new content which is added to the electronic chat room on a per participant basis. (paragraph 0109. “the systems may be modified to allow a user to have any suitable level of control over who is able to access and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook in view of Thayne in order to access to new content which is added to the electronic chat room on a per participant basis. One of ordinary skill in the art would have been motivated because it allows more controls over over the chat room.

Regarding claim 19, Baratpour, Holbrook and Thayne, in particular, Thayne discloses wherein the limiting of the access to the new content is performed by a poster of the new content. (paragraph 0109. “the systems may be modified to allow a user to have any suitable level of control over who is able to access and/or interact with content posted, owned, or otherwise controlled by that particular user.”)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baratpour, Holbrook and Thayne as applied to claim 17, and further in view of Malachi  (US Publication No. US 20160269411 A1).

Regarding claim 18, Baratpour, Holbrook and Thayne wherein the limiting of the access to the new content is performed by the moderator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baratpour, Holbrook and Thayne in view of Malachi such that the limiting of the access to the new content is performed by the moderator. One of ordinary skill in the art would have been motivated because it allows the moderator of the electronic chat room to have more control over the chat room.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571 )272-2855. The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451